Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 13, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155152(81)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
                                                                                                                      Justices
  In re HILL, Minors.                                               SC: 155152
                                                                    COA: 332923
                                                                    Alger CC Family Division:
                                                                       2013-004455-NA
  _____________________________________/

         On order of the Chief Justice, the motion of amicus curiae Department of Attorney
  General for Assistant Solicitor General Ann M. Sherman to share five minutes of
  petitioner-appellee’s oral argument time is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 13, 2017
                                                                               Clerk